Citation Nr: 1707076	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service connected adjustment disorder with depressive mood prior to October 21, 2015, and in excess of 10 percent since October 21, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include consideration of entitlement on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This case was last before the Board of Veterans' Appeals (Board) in August 2014, on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That RO denied a compensable rating for the Veteran's service connected adjustment disorder with depressive mood, and the Board subsequently remanded the matter for additional development.

In November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg, RO.  A hearing transcript is associated with the claims folder.

In a March 2016 rating decision, the RO increased the rating for the service connected adjustment disorder with depressive mood to 10 percent, effective.

The Board finds that a claim of entitlement to TDIU has been raised by the record, specifically by the Veteran's contentions - at the November 2012 hearing - that he is unemployable due to service-connected psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).   Under Rice, the Board has jurisdiction over the claim for TDIU, which is separately captioned on the first page of this decision.



FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service connected adjustment disorder with depressive mood resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; the symptoms were controlled by continuous medication.

2.  The Veteran is not unemployable due to his service connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for adjustment disorder with depressive mood for the period on appeal prior to October 21, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2016). 

2.  The criteria for a rating in excess of 10 percent for adjustment disorder with depressive mood have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9440. 

3. The criteria for an award of a total disability evaluation based on individual unemployability due to service-connected disabilities are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

A standard letter in September 2008 satisfied the duty to notify requirement in regard to the claim for an increased rating.  That letter included the criteria for rating mental disorders and specifically requested information regarding how any claimed disability affected his ability to work.  Although the Veteran was not sent a letter specifically detailing how to substantiate a claim of entitlement for TDIU, in the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6. 426, 430 (1994).  Specifically, as discussed in detail below, he does not meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) and the medical evidence of record reflects that his service-connected psychiatric disability is not productive of unemployability.

The Veteran also was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue and the hearing focused on the elements necessary to substantiate the claim.  As neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided VA psychiatric examinations in November 2008 and October 2015 (with an addendum report dated in November 2015).  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

As indicated above, the Board remanded this appeal in August 2014 for additional development.  Specifically, the Board requested that the Veteran be afforded a new examination and that any additional VA treatment records be obtained.  As the record reflects that the Veteran was afforded a new examination in October 2015 and that additional VA records have been associated with the claims file, the Board finds that the prior remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Increased Rating

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a) (2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Service connection for adjustment disorder with depressive mood was initially granted in an August 2003 rating decision.  An initial noncompensable rating was assigned.  The Veteran filed his current claim for increase in August 2008.  The current 10 percent rating was granted in a March 2016 rating decision and made effective from October 21, 2015.

The Veteran's adjustment disorder with depressive mood has been rated under the General Rating Formula for Mental Disorders, Diagnostic Code 9440. 

Under the General Rating Formula for Mental Disorders, the criteria for a 10 percent rating contemplate occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9440.

The criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board notes that service connection for bipolar disorder was denied by a rating decision dated in October 2015, and the Veteran did not file a notice of disagreement with that decision.  However, the Veteran has contended that he experiences a single mental disorder, which is the source of all of his current symptoms.  If the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed mental disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, although the current appeal is limited to the rating assignable to the service connected adjustment disorder with depressive mood, the Board will address the Veteran's contention regarding his diagnoses and the source of his symptoms.

Evidence

A November 2008 VA psychiatric examination report reflects that the Veteran reported one manic episode (documented two years earlier with hypereligiosity, grandiosity, excessive speech, and activity delusions), but no significant manic/hypomanic episodes since.  He was treated with Depakote and Seroquel and reported his mood was neutral, currently, but that without medication he could fall into a depressive mood with withdrawal, decreased interest, and low motivation for two days, and then be hyper and overly excited a day or two.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed with psychomotor activity that was unremarkable, spontaneous speech, intact attention, and full affect.  He was cooperative, friendly, and relaxed as well as oriented to person, time, and place, with thought process and thought content noted as were unremarkable.  There were no delusions or hallucinations.  The Veteran understood the outcome of his behavior and partially understood that he had a problem.  The Veteran reported erratic sleep patterns, but there was no inappropriate behavior and there were no obsessive or ritualistic behaviors, no panic attacks, and no suicidal or homicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimal personal hygiene and there were no current reports of alcohol abuse or illicit substance abuse, but marijuana and alcohol were past abuse substances.  Remote and immediate memory testing was normal, while recent memory was mildly impaired; the Veteran reported that he had to write things down to recall.  The Veteran was employed full-time.  The examiner diagnosed bipolar disorder.  

VA outpatient treatment records reflect that the Veteran was seen for psychiatric counseling in December 2008, March 2009, December 2009, April 2010, July 2010, September 2013, November 2014, January 2015, and June 2015.  On each occasion, his diagnosis was noted as bipolar disorder.  In June 2011, a VA treatment record noted that the Veteran was taking Quetiapine and Divalproex for bipolar disorder and mood stabilization.  A November 2014 treatment record noted that the Veteran was "currently taking medication to help manage his Bipolar and reported that 'they really help.'"

Upon VA examination in October 21, 2015, the examiner noted the following current psychiatric diagnoses:  Adjustment disorder; cocaine use disorder; cannabis use disorder; and opioid use disorder.  The examiner also noted that the Veteran had "Cluster B personality traits."  However, the examiner specifically stated that it was possible to differentiate what symptoms were attributable to each diagnosis:

Symptoms of his [service connected ] adjustment disorder are mild in nature.  However, the Veteran's personality features (character traits) and his polysubstance use further impairs his social and occupational impairment.  

Depressed mood - linked to SC Adjustment Disorder. 

Anxiety - linked to SC Adjustment Disorder. 

Chronic sleep impairment - linked to episodes of drug use. 

Disturbances of motivation and mood - linked to episodes of drug use.

Difficulty in establishing and maintaining effective work and social relationships - linked to personality traits and drug use.

Inability to establish and maintain effective relationships -linked to personality traits and drug use.

The Veteran was noted to be homeless, but with access to The Day Center in Jacksonville.  He reported that he had slept at a friend's house the night before the examination.  He reported that he did odd jobs and had left his last regular job "when they started taking more money from my paycheck for child support."  The Veteran took a daily mood stabilizing medications which the examiner identified as Quetiapine Fumarate and Divalproex.  The Veteran reported having daily anxiety, but eating well and sleeping eight hours per night.  

The examiner stated that the Veteran's service connected adjustment disorder resulted in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner further stated that the Veteran's service connected adjustment disorder would not preclude him from obtaining and maintaining gainful light duty or sedentary employment.  In an addendum examination report completed in November 2015, the examiner indicated that she had reviewed the Veteran's electronic claims file.   

Analysis

The Board notes that during the appeals period prior to October 21, 2015, there is no reference to the Veteran's service connected adjustment disorder with depressive mood as an active diagnosis.  Rather, the November 2008 VA examination and the outpatient records dated from 2009 to 2015 have consistently listed the psychiatric disability under treatment as bipolar disorder.  

However, the October 2015 VA examination diagnosed adjustment disorder and noted that the Veteran's symptoms of depressed mood and anxiety were associated with this diagnosis.  The examiner also noted that the Veteran was treated with Quetiapine Fumarate and Divalproex for mood stabilization, and that the Veteran's service connected adjustment disorder with depressive mood symptoms were controlled by medication.

The Veteran has been prescribed the same medications throughout the appeal period for mood stabilization.  Thus, the Board finds that, while the diagnosis of adjustment disorder was not listed as active prior to the October 2015 VA examination, resolving reasonable doubt in the Veteran's favor, the presently assigned 10 percent rating is warranted for the entire period on appeal.  

However, an evaluation in excess of 10 percent is not warranted for adjustment disorder with depressive mood at any time during the appeal period.  As noted, the October 2015 VA examiner specifically described the service connected adjustment disorder with depressive mood as productive of mild symptoms that resulted in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  This is the criteria for the currently assigned 10 percent rating.  

Further, the examiner specifically attributed the Veteran's additional social and occupational impairment to non-service connected substance abuse disorders and personality traits.  Although the Veteran has contended that all of his symptoms are attributable to the same diagnosis, the record does not reflect that he possesses the appropriate medical training and expertise to render a probative (i.e., persuasive) diagnostic opinion on this medical matter.  38 C.F.R. § 3.159 (a).  He is generally competent to report his observations with regard to symptoms he experienced (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)), but his statements must be weighed against the other evidence of record.  Here, the specific findings of trained health care professionals are of greater probative weight than his general lay assertions.  38 C.F.R. § 3.159 (a).  Since competent medical evidence reflects that the symptoms and/or degree of impairment due to the Veteran's service-connected psychiatric disability are distinguishable from other symptoms and diagnoses, the Board will not consider all psychiatric symptoms in the adjudication of this claim.  Mittleider, 11 Vet. App. 181.  A disability rating in excess of 10 percent is not warranted for the Veteran's adjustment disorder with depressive mood.  38 C.F.R. § 4.130, Diagnostic Code 9440.


III.  Additional Considerations

Extraschedular Rating

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of that assigned are provided for a certain level of functional impairment due to certain manifestations of the service-connected acquired psychiatric disability.  However, the medical evidence does not reflect that the Veteran's symptoms are productive of that level of functional impairment.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected adjustment disorder during the period on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

TDIU

Finally, the Court has held that a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, when the Veteran testified before the undersigned in November 2012, he contended that he had been unemployable since 2007 as a result of psychiatric symptoms that he felt were attributable to service.  As noted above, the medical evidence of record reflects that the Veteran experiences psychiatric symptoms resulting from multiple diagnoses, only one of which is service-connected.

A TDIU may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).

The Veteran is in receipt of service connection for: tinnitus, rated 10 percent disabling; lumbar strain, rated 10 percent disabling; residuals or fractured left femur, rated 10 percent disabling; adjustment disorder, rated 10 percent disabling; and, all assigned a non-compensable rating, a metacarpal fracture, left knee meniscal tear, hemorrhoids, pseudofolliculitis barbae, and dermophytosis.  He does not meet the aforementioned criteria for assignment of a TDIU on a schedular basis.  However, a TDIU can still be awarded under 38 C.F.R. § 4.16 (b) if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340 (a), 3.341(a), 4.16(b). 

In determining whether a veteran is unemployable for VA purposes, consideration may be given to his or her level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran contends that he is unemployable and has not worked as a result of service-connected psychiatric disability.  Although he testified in 2012 that he had been unemployable since 2007, he informed a 2008 VA examiner that he was employed on a full time basis.  In October 2015, he informed a VA examiner that he was not working on a full time basis, but indicated that he chose to leave such employment in order to stop having child support removed from his wages.  Moreover, the October 2015 VA examiner specifically noted that the symptoms attributable to the Veteran's service-connected adjustment disorder would not render him unemployable.

A review of all the evidence, lay and medical, reflects that the weight of the evidence demonstrates that the criteria for referral of consideration for a TDIU on an extraschedular basis are not met for the appeal period.  To the extent the Veteran asserts all of his psychiatric symptomatology collectively renders him unemployable, the Board notes that only service-connected disability can be considered as part of this analysis.  38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Referral to the Director of Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16 (b) is not warranted.


ORDER

A rating of 10 percent for the service-connected adjustment disorder with depressive mood prior to October 21, 2015 is granted.

A rating in excess of 10 percent for the service-connected adjustment disorder with depressive mood is denied.

Entitlement to a TDIU, to include consideration on an extraschedular basis, is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


